12/08/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0154


                                      DA 22-0154
                                   _________________

 DEBRA ANN CHRISTIAN, as Personal
 Representative of the ESTATE OF CLIFFORD
 CHRISTIAN,

             Plaintiff and Appellant,
                                                                    ORDER
       v.

 UNITED FIRE AND CASUALTY COMPANY,

             Defendant and Appellee.
                               _________________

       Upon consideration of Appellant’s motion for an extension of time to file the reply
brief and good cause appearing therefore
       IT IS HEREBY ORDERED that Appellant is granted an extension of time to and
including January 13, 2023, within which to prepare, serve and file the reply brief.
       No further extensions will be granted.




                                                                              Electronically signed by:
                                                                                    Mike McGrath
                                                                       Chief Justice, Montana Supreme Court
                                                                                  December 8 2022